                                                                           i


1
2                                                                   ~R 182019
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     N0.2:18-CR-00557-SVW-1
11
                          Plaintiff,
12
                v.
                                                ~ ORDER OF DETENTION AFTER
13                                              ~ HEARING
14   MAYRA ALEJANDRA SORIA,
                                                  [Fed.R.Crim.P.32.1(a)(6);
15                        Defendant.            ~ 18 U.S.C. 3143(a)]
16
17
18          The defendant having been arrested in Camarillo, CA pursuant to a warrant issued by
19   the United States District Court for the Central District of California for alleged violation of
20   the terms and conditions of the defendant's supervised release; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
22   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23          The Court finds that:
24   \\
25   \\
26   \\
27   \\
28

                                                    1
1    A.   (X)     The defendant has not met the defendant's burden of establishing by clear and
2    convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
3    3142(b) or (c). This finding is based on the defendant's submission and the defendant's
4    failure to proffer any evidence to meet the defendant's burden on this issue;
5          and
6    B.   (X)     The defendant has not met the defendant's burden of establishing by clear and
7    convincing evidence that the defendant is not likely to pose a danger to the safety of any
8    other person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
9    based on the defendant's submission and failure to proffer any evidence to meet the
10   defendant"s burden on this issue.
11
12         IT THEREFORE IS ORDERED that the defendant be detained pending the further
13   revocation proceedings.
14
15   DATED: April 18, 2019
16                                                                                   ,.
17
18                                                           KAREN L. STEVENSON
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                   2
